  Case 18-32381-MBK               Doc 48     Filed 02/26/20 Entered 02/26/20 15:27:17               Desc
                                                 Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                          TRENTON VICINAGE

In re:                                                           Case No. 18-32381 / MBK
         Gertrude Sofman

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Albert Russo, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/12/2018.

         2) The plan was confirmed on 03/27/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan on
12/10/2019.

         5) The case was dismissed on 12/26/2019.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,820.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
 Case 18-32381-MBK               Doc 48         Filed 02/26/20 Entered 02/26/20 15:27:17                           Desc
                                                    Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $5,991.00
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                  $5,991.00


Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,250.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $396.94
     Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                              $4,646.94

Attorney fees paid and disclosed by debtor:                            $500.00


Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal        Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid           Paid
Affinity FCU                        Unsecured               544.00           NA              NA            0.00            0.00
ARCPE MORGAN HELOC'S                Secured              51,667.00     49,940.74        3,336.69         134.59            0.00
Bartholomew and Donna Brenner       Secured             104,454.97    125,439.36       14,328.76         577.95            0.00
Borough of Highlands                Secured               3,516.66          0.00        3,516.66           0.00            0.00
CAPITAL ONE BANK (USA), N.A.        Unsecured             2,047.00      1,930.12        1,930.12           0.00            0.00
CHASE BANK USA, N.A.                Unsecured             5,249.00      5,294.49        5,294.49           0.00            0.00
COMCAST                             Unsecured               186.00        186.41          186.41           0.00            0.00
Credit Collection Services          Unsecured               186.00           NA              NA            0.00            0.00
Johnny On The Spot                  Unsecured               669.26           NA              NA            0.00            0.00
LAW OFFICES OF LAWRENCE W. LU       Secured               3,000.00      3,351.70        3,351.70           0.00            0.00
NATIONSTAR MORTGAGE d/b/a MR.       Secured             251,129.00    261,599.43       12,140.57         489.68            0.00
NATIONSTAR MORTGAGE d/b/a MR.       Secured                    NA         531.00          531.00         141.84            0.00
NAVIENT PC TRUST                    Unsecured            10,390.36      6,207.61        6,207.61           0.00            0.00
NAVIENT PC TRUST                    Unsecured             4,571.00      1,493.70        1,493.70           0.00            0.00
Simons Agency                       Unsecured               135.00           NA              NA            0.00            0.00
TBF FINANCIAL, LLC                  Unsecured             6,566.00      6,566.33             NA            0.00            0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-32381-MBK               Doc 48       Filed 02/26/20 Entered 02/26/20 15:27:17                       Desc
                                                   Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00               $0.00
        Mortgage Arrearage                                       $30,337.02            $1,344.06               $0.00
        Debt Secured by Vehicle                                       $0.00                $0.00               $0.00
        All Other Secured                                         $6,868.36                $0.00               $0.00
 TOTAL SECURED:                                                  $37,205.38            $1,344.06               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00               $0.00               $0.00
         Domestic Support Ongoing                                      $0.00               $0.00               $0.00
         All Other Priority                                            $0.00               $0.00               $0.00
 TOTAL PRIORITY:                                                       $0.00               $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                     $15,112.33                $0.00               $0.00


 Disbursements:

          Expenses of Administration                                    $4,646.94
          Disbursements to Creditors                                    $1,344.06

 TOTAL DISBURSEMENTS :                                                                                   $5,991.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 02/26/2020
                                                   By: /s/ Albert Russo
                                                                                 Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
